Citation Nr: 0901465	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or on the account of 
housebound status.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and T.L.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

The veteran, his spouse, and T.L. presented testimony before 
the undersigned Acting Veterans Law Judge at the RO in March 
2008.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  


FINDINGS OF FACT

1.  The veteran is service connected for nonpsychotic brain 
syndrome with headaches, vertigo, and a seizure disorder due 
to brain trauma, which is currently evaluated as 60 percent 
disabling.  He is also service connected for bilateral 
hearing loss with postoperative transsection of the right 8th 
cranial nerve, currently evaluated as 10 percent disabling; 
and right sided hemiparesis, currently evaluated as 
noncompensably disabling.  The veteran is also in receipt of 
a total disability rating based on individual 
unemployability.  

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
have rendered him permanently bedridden or so helpless that 
he is unable to perform self-care tasks or protect himself 
from the hazards incident to his daily environment without 
care or assistance of another person on a regular basis.

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
have caused him to be permanently housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance, or on the account of 
housebound status, have not been met.  38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that his 
service-connected disabilities, particularly his seizure 
disorder, have compromised his independence and left him 
unable to travel outside of his home without accompaniment.  

I. Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  Such notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the instant case, the VCAA duty to notify was satisfied by 
way of a letter sent to the veteran in December 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The December 
2004 letter informed the veteran of what evidence was 
required to substantiate his special monthly compensation 
claim and of his and VA's respective duties for obtaining 
such evidence.  The veteran was also asked to submit any 
evidence and/or information in his possession to the AOJ.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has also been identified and obtained, 
to the extent possible.  The evidence of record includes 
extensive VA treatment records; the reports of multiple VA 
examinations; and the transcript of a March 2008 hearing 
before the undersigned.  At the hearing, the veteran also 
submitted additional evidence in the form of statements from 
friends and relatives directly to the Board, along with a 
waiver of RO consideration of such evidence.  See 38 C.F.R. § 
20.1304 (2008).  

Although the veteran indicated on VA examination in March 
2005 that he is in receipt of Social Security disability 
benefits, the Board does not believe that remand of the case 
to obtain these records is necessary.  The veteran has 
indicated that he receives all treatment related to his 
service-connected disabilities from VA.  See, e.g., Board 
Hearing Tr. at 7-8.  As noted above, all of the veteran's VA 
treatment records have been obtained.  Remand of the case to 
obtain records from the Social Security Administration would 
likely yield only duplicate VA treatment records, while at 
the same time resulting in considerable delay in final 
adjudication of the veteran's claim.  See generally Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  In 
any event, the evidence already of record (including 
extensive VA treatment records, numerous VA examination 
reports, and the veteran's hearing testimony) provides a 
clear picture of the veteran's symptoms and their effect on 
his independence and ability to perform the activities of 
daily living.  Remand of the case to obtain additional 
records would likely not result in any additional insight 
into the veteran's disability picture.  Moreover, as will be 
discussed below, there appears to be little dispute 
surrounding the nature of the veteran's symptoms.  The key 
question is whether such symptoms meet the criteria for 
special monthly compensation - a question additional Social 
Security records would not help answer.

The veteran and his representative have not identified any 
other outstanding relevant evidence.  In short, the Board 
finds that VA has satisfied its duties to notify and assist 
and additional development efforts at this time would only 
result in an unnecessary delay in this case.  Thus, the Board 
will proceed with adjudication.

II. Entitlement to special monthly compensation

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance.  "Need 
for aid and attendance" means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  A veteran will be considered to be in 
need of regular aid and attendance if he or she is blind or 
is so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  See 38 C.F.R. § 3.351(b), 
(c)(1) (2008).  Need for aid and attendance is also 
established if the veteran is a patient in a nursing home 
because of mental or physical incapacity, or if the evidence 
establishes a factual need for aid and attendance or 
"permanently bedridden" status under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.351 (c)(2),(3) (2008).

The criteria set forth in 38 C.F.R. § 3.352(a) note that the 
following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" status will also 
be a proper basis for the determination.  38 C.F.R. 
§ 3.352(a) (2008).  A veteran will be found to be 
"bedridden" if the condition actually requires that he 
remain in bed, but not if he voluntarily stays in bed or if a 
physician merely recommends bed rest.  

Although a veteran need not show all of the disabling 
conditions identified above to establish entitlement to aid 
and attendance, the United States Court of Appeals for 
Veterans Claims has held that it is logical to infer there is 
a threshold requirement that "at least one of the enumerated 
factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Special monthly compensation is also payable at a specified 
rate if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is substantially 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2008).

After reviewing the medical evidence of record, it appears 
that the veteran's service-connected disabilities, while 
severe, do not require regular aid and attendance and have 
not rendered him housebound.  As an initial matter, the 
veteran's service-connected disabilities do not appear to 
have significantly effected his eyesight or resulted in 
blindness or near blindness.  Moreover, while the veteran 
receives regular treatment for these conditions, they have 
not required long-term care in a skilled nursing facility.  
To the contrary, the veteran lives at home and receives the 
vast majority of his medical care on an outpatient basis from 
various VA facilities.  He therefore does not meet the aid 
and attendance requirements set forth in 38 C.F.R. § 
3.351(c)(1) and (c)(2).

The veteran also does not meet the aid and attendance 
requirements of 38 C.F.R. § 3.352(a), which are outlined 
above.  The veteran appears to have no difficulty dressing, 
bathing or feeding himself, or attending to the wants of 
nature.  On VA aid and attendance examinations in March 2005 
and December 2006, the veteran indicated that he has no 
difficulty in feeding, dressing, or bathing or himself.  
He stated that he was able to prepare meals and demonstrated 
the ability to button and unbutton his shirt without 
difficulty.  Treatment records regularly note his appearance 
as being "neat and clean" and do not reflect the need for 
any assistance in toileting.  

The veteran also appears able to perform the activities of 
daily living without difficulty.  On VA examination in March 
2005 and December 2006, he indicated that he was able to 
perform various household chores such as washing dishes, 
doing laundry, folding clothes, sweeping, vacuuming, and 
raking leaves.  The veteran also reported that he was able to 
engage in monetary transactions.  Outpatient treatment 
records note similar findings.  

The veteran is also not bedridden or confined to his home.  
The veteran specifically denied being bedridden during his 
March 2005 VA examination.  Although he is typically 
accompanied by a family member when traveling outside the 
home, the medical record indicates that he is not confined to 
his residence.  The veteran has reported that he regularly 
accompanies his wife grocery shopping, running errands, 
visiting an elderly neighbor, and going fishing.  At his 
December 2006 VA examination, the veteran indicated that he 
had recently accompanied his family on a two-week Caribbean 
cruise.  The December 2006 VA examiner specifically concluded 
that "the veteran is not restricted to his home or [its] 
immediate area."  Treatment records further note that he is 
able to ambulate without assistance or physical difficulty.  

The veteran is also not in possession of a 100 percent 
disability rating for one service-connected disability and 60 
percent for another, which would cause him to be technically 
characterized as "housebound" under 38 C.F.R. § 3.351(i).

The veteran's principal argument seems to center around the 
final § 3.352(a) factor, namely that he requires care or 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  In this 
regard, the veteran's spouse offered testimony to the effect 
that she is afraid to leave the veteran unattended out of 
concern that he might injure himself while in the throes of a 
seizure.  See Board Hearing Tr. at 5-6.  She further noted 
that that a family member or friend is with the veteran 
"literally 24/7" as a precautionary measure.  Id. at 5.  
The veteran and his spouse further noted that the veteran can 
have multiple seizures per day and that while some are 
relatively minor, others are accompanied by tremors, loss of 
bladder and bowel control, intermittent loss of 
consciousness, and vomiting.  

While the Board acknowledges the severity of the veteran's 
disability and empathizes with the strain this has placed on 
the veteran and his family, the medical evidence of record 
does not demonstrate that the veteran cannot be left 
unattended.  The March 2005 examiner concluded that although 
the veteran "certainly benefits from 24 hour supervision of 
his safety, [I do] not believe that he requires constant 24 
hour supervision."  The examiner also noted that the 
veteran's seizures have not resulted in significant injury 
and that while falls during his seizures have caused "small 
cuts and abrasions," they have "never [caused] any 
fractures, dislocations or lacerations that required 
stitches."  

The December 2006 VA examiner arrived at a similar 
conclusion, noting that the veteran "does not require 
continuous supervision or continuous assistance of another."  
Both opinions were reached after a complete physical 
examination and interview of the veteran and, in the case of 
the December 2006 examiner, a complete review of his claims 
file and pertinent medical history contained therein.  No 
contradictory medical opinion is of record.

The veteran has also indicated that his service-connected 
seizure disorder has left him unable to drive and thus, more 
dependent on others to drive him to medical appointments and 
to help run errands.  See Board Hearing Tr. at 3-4.  While it 
is undisputed that the veteran's seizure disorder has left 
him unable to drive, this alone does not render him 
"housebound" or at the level of near helplessness required 
for the award of aid and attendance benefits.

In summary, while it is clear the veteran's service-connected 
disabilities are severe in nature and have resulted in 
significant hardship for both he and his family, such 
disabilities have not rendered him housebound, bedridden, or 
in need of aid and attendance.  The veteran is able to 
perform the activities of daily living without difficulty, 
performs household chores, regularly leaves his home, and 
participates in limited leisure activities.  Moreover, 
despite his family's understandable apprehension about 
leaving him alone, the medical record simply does not 
demonstrate that care or assistance is needed on a regular 
basis to protect the veteran from hazards or dangers incident 
to his daily environment.  The requirements for special 
monthly compensation based on the need for regular aid and 
attendance or housebound status have therefore not been met.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


